—Order unanimously reversed on the law with costs, motion granted *922and complaint dismissed. Memorandum: Supreme Court erred in denying defendants’ motion for summary judgment. Plaintiff accepted $452,000 in final settlement of its claim and signed a release to that effect. Its causes of action are barred by its negotiation and execution of the release (see, Rocanova v Equitable Life Assur. Socy., 83 NY2d 603, 616). The release was not obtained through economic duress; plaintiff was not compelled to agree to the terms of the settlement "by means of a wrongful threat which precluded the exercise of its free will” (Muller Constr. Co. v New York Tel. Co., 40 NY2d 955, 956). (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Summary Judgment.) Present—Denman, P. J., Lawton, Wesley, Doerr and Boehm, JJ.